DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statements (IDS) filed on 7/18/2019 and 3/3/2020 were considered and placed on the file of record by the examiner.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 11-16, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Non-Patent Literature titled “Residual Highway Convolutional Neural Networks for in-loop Filtering in HEVC”) in view of Park et al. (Non-Patent Literature titled “CNN-Based In-Loop Filtering For Coding Efficiency  Improvement”).

Regarding claim 1, Zhang teaches a method for guided restoration of video data degraded from a video frame of a video sequence, the method comprising: 
dividing the video frame into a first restoration unit and a second restoration unit, the first restoration unit corresponding to one or more first blocks of the video frame, the second restoration unit corresponding to one or more second blocks of the video frame, wherein a first portion of the degraded video data is located within the first restoration unit and a second portion of the degraded (see abstract, where Zhang discusses entire quantization parameter (QP) range is divided into several QP bands, where a dedicated RHCNN is trained for each QP band);
selecting a first restoration scheme for the first restoration unit, the first restoration scheme indicating to use a first neural network to restore the first portion of the degraded video data (see abstract, where Zhang discusses each dedicated RHCNN is trained for each QP band);
selecting a second restoration scheme for the second restoration unit, the second restoration scheme indicating to use a second neural network to restore the second portion of the degraded video data (see abstract, where Zhang discusses each dedicated RHCNN is trained for each QP band);
restoring the video frame by processing the first restoration unit according to the first restoration scheme and by processing the second restoration unit according to the second restoration scheme (see abstract, where Zhang discusses each dedicated RHCNN is trained for each QP band).
Zhang does not expressly teach encoding another video frame of the video sequence to an output bitstream using the restored video frame.  However, Park teaches encoding another video frame of the video sequence to an output bitstream using the restored video frame (see figure 1, section 2.2 Training, where Park discusses IFCNN encodes input frames using the reference frames that were filtered with the IFCNN).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Zhang with Park to derive at the invention of claim 1.  The result would have been expected, routine, and predictable in order to perform restoring of degraded video data.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Zhang in this manner in order to improve the restoration of degraded video data by encoding the video frames using the restored frame as a reference therefore providing 

Regarding claim 2, Park teaches wherein the first portion of the degraded video data is of a first quality level and the second portion of the degraded video data is of a second quality level, wherein the first neural network is trained to select restoration schemes based on the first quality level and the second neural network is trained to select restoration schemes based on the second quality level (see figure 1, section 2.2 Training, where Park discusses restoration schemes on QP1 and QP2).
The same motivation of claim 1 is applied to claim 2.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Zhang with Park to derive at the invention of claim 2.  The result would have been expected, routine, and predictable in order to perform restoring of degraded video data.

Regarding claim 3, Park teaches further comprising: signaling that the first restoration scheme was used for the one or more first blocks and that the second restoration scheme was used for the one (see figure 1, section 2.2 Training, where Park discusses restoration schemes on QP1 and QP2).
The same motivation of claim 1 is applied to claim 3.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Zhang with Park to derive at the invention of claim 3.  The result would have been expected, routine, and predictable in order to perform restoring of degraded video data.

Regarding claim 4, Park teaches wherein signaling that the first restoration scheme was used for the one or more first blocks and that the second restoration scheme was used for the one or more second blocks comprises: signaling the first restoration scheme and the second restoration scheme within the output bitstream using one or more syntax elements (see figure 1, section 2.2 Training, where Park discusses restoration schemes on QP1 and QP2).
The same motivation of claim 1 is applied to claim 4.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Zhang with Park to derive at the invention of claim 4.  The result would have been expected, routine, and predictable in order to perform restoring of degraded video data.

Regarding claim 5, Park teaches wherein the one or more syntax elements correspond to quantization parameters used to produce the degraded video data, wherein the first restoration scheme and the second restoration scheme are signaled within the output bitstream based on the quantization parameters (see figure 1, section 2.2 Training, where Park discusses restoration schemes on QP1 and QP2).


Regarding claim 6, Zhang teaches wherein the one or more syntax elements correspond to numbers of non-zero quantized transform coefficients included within the one or more first blocks and within the one or more second blocks, wherein the first restoration scheme and the second restoration scheme are signaled within the output bitstream based on the numbers of non-zero quantized transform coefficients (see section IV. RHCNN BASED IN-LOOP FILTERING, where Zhang discusses compressed frames with different frame types and QPs).
The same motivation of claim 1 is applied to claim 6.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Zhang with Park to derive at the invention of claim 6.  The result would have been expected, routine, and predictable in order to perform restoring of degraded video data.

Regarding claim 7, Zhang teaches further comprising: training the first neural network and the second neural network using a training data set including a number of data samples, wherein each of the data samples includes a degraded block and a corresponding original block (see section III. PROPOSED RHCNN MODEL, A. Highway Units, where Zhang discusses number of standard video sequences as the training set).


Regarding claim 11, Park teaches further comprising: encoding the restored video frame to the output bitstream (see figure 1, section 2.2 Training, where Park discusses encoding the restored video frame to the output bitstream).
The same motivation of claim 1 is applied to claim 11.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Zhang with Park to derive at the invention of claim 11.  The result would have been expected, routine, and predictable in order to perform restoring of degraded video data.

Regarding claim 12, Park teaches wherein one or both of the first restoration scheme or the second restoration scheme indicates to use a filter-based restoration tool (see figure 1, section 2.1, where Park discusses Convolutional Neural Network (CNN) for in-loop filtering, filtering frames).
The same motivation of claim 1 is applied to claim 12.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Zhang with Park to derive at the invention of claim 12.  The result would have been expected, routine, and predictable in order to perform restoring of degraded video data.


	Claim 14 is rejected as applied to claim 4 as pertaining to a corresponding apparatus.
Claim 15 is rejected as applied to claim 5 as pertaining to a corresponding apparatus.
Claim 16 is rejected as applied to claim 6 as pertaining to a corresponding apparatus.
Claim 21 is rejected as applied to claim 1 as pertaining to a corresponding method.
Claim 22 is rejected as applied to claim 4 as pertaining to a corresponding method.
Claim 23 is rejected as applied to claim 12 as pertaining to a corresponding method.

Allowable Subject Matter
Claims 8-10, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art was found to claim “wherein training the first neural network and the second neural network using the training data set including the number of data samples comprises: classifying the training data set to separate the data samples into a number of training data subsets; processing each of the training data subsets using each of a plurality of neural networks to produce reconstructions of the video data, the plurality of neural networks including the first neural network and the second neural network; identifying, for each of the training data subsets, a neural network of the plurality of neural networks used to produce a closest reconstruction of the video data; and reclassifying the training data into the training data subsets based on the neural network identified for each of the training data subsets, wherein the plurality of neural networks is trained based on the processing and the reclassifying.”


Conclusion

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663